                               1            Joel P. Waelty (SBN 226728)
                                                    Of Counsel for
                               2            JACHIMOWICZ LAW GROUP, ATTORNEYS AT LAW
                                            1530 The Alameda, Suite 115
                               3            San Jose, California 95126
                                            Tel.: (408) 246-5500
                               4            Fax: (408) 246-1051
                                            E-Mail: joel@jachlawgroup.com
                               5

                               6          Attorneys for Plaintiffs
                                          NOEL LEMUS, ADOLFO LEMUS
                               7

                               8                                           UNITED STATES DISTRICT COURT
                               9                                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                              10
                                           NOEL LEMUS, ADOLFO LEMUS,     )                    No. 1:15-cv-00359-MCE-EPG
                              11                                         )
                                                                         )                    ORDER GRANTING MOTION FOR
                              12               Plaintiffs,               )
                                                                         )                    DESIGNATION AS SUCCESSOR IN
                              13           vs.                           )                    INTEREST TO DECEDENT
                                                                         )                    ADOLFO LEMUS’ INTERESTS IN
                              14           COUNTY OF MERCED, PAUL BARILE )                    THIS CIVIL ACTION
                                                                         )
                              15               Defendants.              ))
                                                                        ))
                              16                                        ))
                                                                        ))
                              17                                        ))

                              18
                              19
                                                            Having reviewed and considered Plaintiffs’ unopposed Motion to Designate
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                               SAN JOSE, CALIFORNIA 95128




                              20
  JACHIMOWICZ LAW GROUP




                              21          Maria O. Lemus as Successor in Interest to Decedent Adolfo Lemus (ECF No. 65), and
       (408) 246-5500


                                     (408) 246-5500
                                       ING STREET




                              22          good cause appearing, said Motion is GRANTED.             Maria   O.   Lemus    is   hereby

                              23          designated as the Successor-In-Interest of decedent Plaintiff Adolfo Lemus’ surviving

                              24          ////

                              25          ////

                              26

                              27                                                                                     ORDER GRANTING
                                                                                                 MOTION FOR DESIGNATION AS SPECIAL
                              28                                                         ADMINISTRATOR OF DECEDENT ADOLFO LEMUS’
                                                                                                      INTERESTS IN THIS CIVIL ACTION
                                                                                                        Case No. 1:15-cv-00359-MCE-GSA
                                                                                            1
                               1             interests in the present civil action. She is authorized to direct the litigation, make all
                               2          substantive decisions, resolve and sign agreements on behalf of decedent Adolfo Lemus.
                               3                            IT IS SO ORDERED.
                               4

                               5          Dated: February 25, 2019
                               6

                               7

                               8

                               9

                              10

                              11

                              12

                              13

                              14

                              15

                              16

                              17

                              18
                              19
1530 THE ALAMEDA, SUITE 115
 SAN JOSE, CALIFORNIA 95126




                               SAN JOSE, CALIFORNIA 95128




                              20
  JACHIMOWICZ LAW GROUP




                              21
       (408) 246-5500


                                     (408) 246-5500
                                       ING STREET




                              22

                              23

                              24

                              25

                              26

                              27                                                                                  ORDER GRANTING
                                                                                              MOTION FOR DESIGNATION AS SPECIAL
                              28                                                      ADMINISTRATOR OF DECEDENT ADOLFO LEMUS’
                                                                                                   INTERESTS IN THIS CIVIL ACTION
                                                                                                     Case No. 1:15-cv-00359-MCE-GSA
                                                                                         2
